Per Curiam.

The defendant has only an equitable title which cannot prevail against the legal estate.‡ And he cannot be entitled to a notice to quit, since the defendant claims to hold in fee ; and there is no tenancy whatever. It never has been decided, that a notice to quit was necessary, unless, where the relation of landlord and tenant existed. A mortgagor is quasi tenant at will. But here» there is no semblance of any such relation. We might as well require a previous notice to quit in every case.
Judgment for the plaintiff.


 12Johns. 221.